Exactly one week ago, the Millennium
Summit was held in this very Hall, in which more than
150 leaders, heads of State and Government took an
active and interactive part.
This Summit, which my delegation wishes to
salute once again, has played a great service in
bringing together so many eminent personalities to
truly take stock of the state of the world through a stark
re-reading of the mission of and the basic strategic
objectives assigned to the United Nations.
What more can be said? How can it be better
said?
The conclusions arrived at by our leaders, which
go to the very substance of the diverse and changing
problems that undermine humanity, frame the items
inscribed on the agenda of the fifty-fifth session. They
also give us the opportunity to strike while the iron is
hot and to embark immediately on their
implementation where it is possible.
In that context, the general debate in progress is a
real challenge; a challenge to stay the course, but also a
challenge to our ability to get down to basics.
34

But before I go on, I wish to convey to the
President, on behalf of my delegation, heartfelt warm
congratulations on his election to the presidency of our
Assembly. This election is a well-deserved tribute to
him and his country, Finland, with which Burkina Faso
enjoys an excellent relationship of friendship and
cooperation.
My country is a Bureau member and we wish to
assure the Bureau of our full willingness to cooperate
with it.
Our congratulations also go to His Excellency
Mr. Theo-Ben Gurirab, Minister for Foreign Affairs of
Namibia, on the effectiveness of his guidance of the
previous session of the General Assembly.
I also wish to renew Burkina Faso's appreciation
and support for the work of the Secretary-General, Mr.
Kofi Annan, who guides the work of our world
Organization with courage, lucidity and determination.
The waning millennium will no doubt forever be
etched in the memory of humankind. Unfortunately, it
will be etched in blood, as during it we witnessed, as
virtually powerless bystanders, the rise of slavery,
colonization and racial discrimination; the escalation of
the most atrocious kinds of war; the ongoing
degradation of the environment; and the deterioration
of the terms of trade. But it will also be etched in gold,
for we witnessed prodigious scientific and
technological progress and economic and industrial
growth, even though the structure for sharing their
fruits was slow moving and unfair.
No continent more than Africa, no people more
than Africans, bear more heavily today the stigma of
the scourges they have suffered, which will for ever
mark them, or of their sharing but little  if
anything  of the benefits of progress. My delegation
therefore believes that we should embrace that history
together and in a spirit of solidarity, agree to be the
living and collective memory of it and learn its lessons
so that we may strengthen our capacity to solve with
greater efficiency and equity the problems of security,
peace, development and a better quality of life that
make up the core of our priorities. Whether that
involves resolving the smouldering or open conflicts
that continue to decimate our populations and to force
them to flee by the thousands into exile, or whether it
entails looking for lasting solutions to the problems of
underdevelopment, the unbearable debt burden, the
AIDS pandemic, malaria or natural and environmental
disasters, we must, whatever the cost continually go
back to our sources and history.
I therefore make a solemn appeal to the
conscience of the peoples of the United Nations to
prevent hegemony and domination from being the
hallmark of our Organization during the third
millennium. That would be a betrayal of this history,
and make our collective memory a selective memory.
As the Assembly is aware, despite the progress
made during the second millennium, there still remain
questions and concerns among developing countries,
particularly those in Africa. Their questions and
concerns are not caused solely by the acceleration and
unprecedented worsening of their continued
impoverishment. Unfortunately, they also stem from
the fact that today, at the dawn of the twenty-first
century, international relations continue to be based
essentially on force. That sad fact is made worse
because, with the end of the cold war, we are passively
and almost with a resigned attitude witnessing a single
mind-set developing.
As most heads of State and Government have said
from this rostrum, the time has come to undertake the
necessary reforms at the national, regional and
international levels to build a more just, equitable,
unified and fraternal world. Let us hope that the basic
challenge, I would even call it heroism, of the new
millennium will be to move forward together in
solidarity, calmly and democratically towards
globalization while we remain ourselves  that is,
retain our intrinsic values and our dignity as free
individuals.
With regard to the United Nations, we are
convinced that making it more democratic is absolutely
necessary. That democratization must include a
thorough reform of the decision-making processes of
the system, and of the Security Council in particular,
and should go hand in hand with giving greater
attention to development issues, particularly through a
more thorough examination of the idea of a
development council, as proposed by the Millennium
Summit. It also means making the Organization truly
universal. In this regard, Burkina Faso welcomes the
admission of Tuvalu as the 189th Member State. We
also think it is unfair to continue to marginalize the
Republic of China, a country that meets all the
requirements of a sovereign State to take its place in
the United Nations.
35

Throughout its history, and particularly since the
1990s, Burkina Faso, learning from its own
experience  experience grounded in a culture of
dialogue and negotiation  has based its contribution
on the quest for solutions to national and subregional
conflicts on the basis of dialogue and agreement. We
have done so because we are convinced that dialogue
and agreement  which are certainly not the weapons
of the weak  are the only way to reach lasting peace.
We are therefore very surprised and disappointed
that for some time now my country has been forced to
confront accusations and all sorts of completely
baseless recriminations. Is this the result of a deliberate
desire to harm, or simply of misunderstanding? It is
wrong and unfair that in efforts to find lasting solutions
to conflicts one should yield to the easy temptation of
accusation, recrimination, condemnation and exclusion.
Burkina Faso has never hesitated to demonstrate its
good faith, to show its willingness to cooperate with
the United Nations and the international community, or
to express its desire for transparency.
That is why we set up an inter-ministerial
committee on Angola and Sierra Leone to follow up
and monitor implementation of the sanctions decreed
by the Security Council. We also invited the Council to
undertake any investigations in Burkina Faso that it
deemed necessary to find the truth. Two United
Nations delegations therefore recently visited the
country. Their leaders stated that they had
accomplished their missions freely and peacefully.
Similarly, in the face of the recent surprising, to
put it mildly, allegations by Guinea, we would like to
reassure that beloved, fraternal country, as well as the
international community, that Burkina Faso had no
part, directly or indirectly, in those unfortunate events.
We repeat our readiness to welcome or support any
initiative that could shed light on this matter, which we
find profoundly distressing.
At the national level, Burkina Faso is resolutely
continuing to consolidate and anchor the democratic
process begun in 1990. That process is essentially
characterized by the regular and systematic holding of
elections at the municipal, legislative and presidential
levels, in objective, transparent and fair conditions
recognized by the international community; the
strengthening of public freedoms and the promotion of
human rights; public financing of political parties,
unions and an independent press; recognition of official
status for the opposition; reform of the judicial system
to allow it to play its full role in consolidating and
regulating the rule of law; and strengthening
decentralization and local governance.
Turning to the economy, our Government is
concentrating on a truly unified type of development.
Its priorities are poverty eradication, environmental
protection, food self-sufficiency, and education and
health for all.
We welcome the Heavily Indebted Poor Countries
(HIPC) Debt Initiative, which seeks to reduce the debt
of poor, highly indebted countries, and the election of
our country to that body, which strengthens our anti-
poverty strategy.
At the African level, Burkina Faso has
consistently worked to strengthen good-neighbourly
relations and to promote subregional and regional
integration as well as peace and security.
That is why we are committed to the institutional
stability and the strengthening of the subregional
cooperation or integration organizations of which we
are a member, in particular the West African Economic
and Monetary Union, the Economic Community of
West African States and the Economic Community of
Sahel-Saharan States. We hope that the latter will be
accorded the status of observer at the United Nations.
For that reason we have spared no effort to help
create the African Union, which the African peoples so
fervently desired.
These are the main ideas that Burkina Faso
wanted to share with the international community and
which attest to our unswerving commitment to the
ideals of the United Nations and to our unshakable
faith in our common ability together to forge a better
future  a glorious future for the whole of humankind.



